NO








NO. 12-09-00343-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
GREGORIO TAMAYO,                                    '     APPEAL
FROM THE 349TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
T.D.C.J.-I.D, ET AL.,
APPELLEES                                                      '     ANDERSON COUNTY, TEXAS


                                                      MEMORANDUM
OPINION
PER CURIAM
            This
pro se in forma pauperis appeal is being dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment
in this case was signed on September 15, 2009.  Appellant, Gregorio Tamayo,
timely filed a notice of appeal that failed to contain the information required
by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court's judgment.
            On
October 15, 2009, Tamayo was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with Rules 9.5 and 25.1(e).  He was further notified that unless he filed an
amended notice of appeal on or before November 16, 2009, the appeal would be
referred to the court for dismissal. See Tex. R. App. P. 42.3(c).  The deadline for filing an amended
notice of appeal has passed, and Tamayo has not corrected his defective notice
of appeal.  Accordingly, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered November 18, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)